DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to RCE/amendment filed 12/27/2021.
	Claims 1-8, 10-17, and 19-20 were directly and indirectly amended. Claims 9, and 18 were canceled. No claims were added.
	Claims 1-8, 10-19 and 19-20 as renumbered 1-18 are allowed.

Allowable Subject Matter
Claims 1-8, 10-19 and 19-20 as renumbered 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 10. And 19 the applied art along with other considered art fail to disclose the claimed searching compiled code for a variable name of a resource from a resource manifest, the variable name comprising a file name variation of another variable name in the resource manifest, the variable name and the other variable name each containing a predefined string; identifying a variable name in the resource manifest of a library that matches the variable name comprising a file name variation of another variable name that contains the predefined string; generating a complete manifest, the complete manifest comprising the resource manifest and other resources based on the identified variable name; based on the identifying, importing a subset of the resources from the complete manifest to a location associated with the compiled code, the subset comprising only resources that are referenced by an application of the compiled code, and that are included in a source file of a linked library of the compiled code; searching the compiled code for a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta 20170123957 related to automated root cause analysis of single or n-tiered application.
Bowen 20030033594 related to system, method and article of manufacture for parameterized expression libraries.
Lagergren et al. 20150378694 related to optimistically assuming types in dynamically typed language. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 11, 2022